Citation Nr: 0100589	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-11 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J.A.J.O., M.D.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to January 
1980.  He died in September 1997; the appellant is his 
mother.  This appeal arises from a March 1998 rating decision 
of the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's claim.

2. The veteran died in September 1997, at age 38.  The 
certificate of death listed the immediate cause as 
intoxification with cocaine and opiates.  The autopsy report 
noted the cause of death as intoxication with opiates and 
cocaine, and the type of death as accidental; at the time of 
the veteran's death, service connection was in effect for 
schizophrenia, undifferentiated type, rated as 100 percent 
disabling.

3.  The weight of the medical evidence of record establishes 
that the veteran's death resulted from an accidental overdose 
of opioids and cocaine; that the drugs were used to enjoy or 
experience their effects; that the effects resulted 
proximately and immediately in disability or death; and that 
such death was the result of the veteran's willful 
misconduct.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1310 (West 1991); 38 
C.F.R. §§ 3.301, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2000).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. § 3.301 
(2000).

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self- destruction.  38 U.S.C.A. § 1310 
(West 1991); Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 
C.F.R. § 3.302 (2000).  In the absence of a determination of 
an unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
38 C.F.R. §§ 3.301(a), 3.302(a) (2000).

The veteran died in September 1997, at age 38.  The 
certificate of death listed the immediate cause as 
intoxification with cocaine and opiates.  The autopsy report 
noted the cause of death as intoxication with opiates and 
cocaine, and the type of death as accidental.

At the time of the veteran's death, service connection was in 
effect for schizophrenia, undifferentiated type, rated as 100 
percent disabling.  

In contending that service connection for the cause of the 
veteran's death is appropriate in this case, the appellant 
has essentially argued that the veteran's service connected 
schizophrenia resulted in the drug addiction which led to his 
death, or, alternatively, that he committed suicide as a 
result of his service connected disorder.

VA hospitalization reports dated in 1993, 1994, and 1996 
noted that the veteran reported suicide attempts and suicidal 
ideation.  A VA examination in October 1995 described the 
veteran as psychotic.

A VA medical center drug dependence treatment program (DDTP) 
note dated in December 1997, stated:

Certification on patient's mental 
illness as requested by his 
mother...Patient's cause of death was an 
intoxication with opioids plus cocaine 
as certified by autopsy.  He had a 
primary psychiatric diagnosis of 
schizophrenia.  This condition causes a 
person to be emotionally vulnerable and 
probably led him into his intoxication.

At the hearing conducted at the RO in March 2000, Jose Arturo 
Juarbe Ortiz, M.D., testified on behalf of the appellant.  
Dr. Juarbe, who had never met the veteran and never even 
reviewed his medical records, testified based on information 
provided by the appellant, and his own experience with other 
veterans.  He stated that the veteran:

...did not have a history of drug use until 
he entered the active service, which was 
when he started to use drugs.  Later on, 
approximately a year before his death 
occurred, he quit the drugs.  He had a 
history of having attempted to commit 
suicide on several occasions.  These 
ideas increased and got worse after his 
fourteen year old daughter...ran away with 
a man who, according to the patient-the 
deceased- was a criminal.  This man 
menaced him with killing him, killing his 
daughter, killing her grandmother.

In my opinion, with no doubt, a person 
who is an ex-addict already knows how to 
handle heroin.  He knows how much can 
hurt him, and how much cannot.  That is 
he died of a heroin intoxication.  That 
is, he leaves his mother's house.  He 
goes to the Perla to buy heroin.  He buys 
a fair amount of it.  He injects it into 
himself and dies....He said goodbye to 
everyone.  "You will not see me.... I will 
be away for a long time."

The suicide is something quite frequent.  
It is one of the main causes of death 
among the schizophrenics.  These persons 
do not have enough tools to tolerate the 
tensions of the everyday living....In my 
opinion, I understand that this man 
committed suicide, with no place for 
doubt.

In April 2000, a board of two VA psychiatrists reviewed the 
entire file and provided an opinion.  They noted that the 
veteran had been treated on many occasions for drug and 
alcohol dependence, and had apparently been found by his 
mother in 1995 passed out with a needle from a drug injection 
still in his arm.  The VA psychiatrists stated:

The area where his body was found...is very 
well known for heavy drug trafficking and 
drug use in...self-injecting points for 
drug addicts.  There was no indication 
that veteran was taking prescribed 
medications, since report of toxicology 
was clearly positive for cocaine and 
opioids metabolites, so we can assume 
this veteran was not following his 
treatment, and was, as many times before, 
throughout many years, actively involved 
in drugs.

It is therefore our unanimous opinion 
that there is no evidence to sustain 
veteran's death from an overdose of 
heroin and cocaine, was any other than 
accidental, as reported on the Autopsy 
report.  In relation to the note made by 
Dr. Santos, at the specific request of 
the veteran's mother, in December 1997, 
almost three months after the veteran had 
passed away, there is questionable 
validity in it, since, as we stated 
before, this veteran had not reported to 
the DDTP since two years before, and he 
wasn't even seen by Dr. Santos, but by 
Dr. Galarza.  

The Board notes that the autopsy physician (who clearly was 
able to examine the veteran's body) and the Board of two VA 
psychiatrists (who had the opportunity to review the entire 
record) all agreed that the veteran's death was the result of 
an accidental overdose of drugs.  They did not find that the 
veteran's use of drugs resulted from his service connected 
schizophrenia.  

As noted by the VA psychiatrists, the December 1997 statement 
was prepared at the behest of the veteran's mother by someone 
who did not have first-hand knowledge of the veteran's case 
and thus this statement lacks credibility.  Furthermore, the 
conclusion in that statement that the veteran's service 
connected psychiatric disorder "probably" led him to 
intoxication is too speculative to support a finding that the 
veteran's use of drugs should not be considered misconduct.  
38 C.F.R. § 3.301 (2000).

Similarly, the March 2000 hearing testimony supporting the 
theory that the veteran committed suicide was provided by a 
psychiatrist who had neither known the veteran nor reviewed 
the claims folder, and whose knowledge of the case was based 
on a history provided by the appellant.  Such an opinion 
simply cannot serve to overcome the weight of the conclusions 
of the autopsy physician and the VA psychiatric board.

Accordingly, the Board finds that the veteran's death 
resulted from an accidental overdose of opioids and cocaine; 
that the drugs were used to enjoy or experience their 
effects; the effects resulted proximately and immediately in 
disability or death; and that such death was the result of 
the veteran's willful misconduct.  38 C.F.R. § 3.301 (2000).  
Based upon the foregoing, service connection for the cause of 
the veteran's death must be denied.

Finally, while the appeal was pending, The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___ (2000) (VCAA), in part expanding VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim and imposing on VA certain notification duties, was 
enacted.  Here, the appellant was fully informed of the type 
of evidence that would serve to support her claim.  
Furthermore, VA is not on notice of any outstanding evidence 
that it would be duty-bound (under VCAA) to obtain.  


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

